Citation Nr: 9900943	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel



INTRODUCTION

The veteran, who died in September 1995, had active service 
from July 1969 to November 1971.  The appellant is the 
veterans widow.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The case was previously remanded by the 
Board in April 1997. 


REMAND

The appellant contends that service connection should be 
granted for the cause of the veterans death because his 
service in Vietnam caused him to begin drinking and that he 
gradually increased drinking in the years that followed due 
to his service-connected post-traumatic stress disorder.  She 
also maintains that the veterans heavy exposure to Agent 
Orange in Vietnam contributed to his death.

In its April 1997 remand, the Board noted that the VA General 
Counsel had concluded that payment of compensation for a 
disability that was a result of a veterans alcohol or drug 
abuse, whether the claim was based on direct service 
connection or as a disability proximately due to or a result 
of a service-connected condition, was prohibited.  See, 
VAOPGCPREC 02-97.  Thus, the Board requested that the RO 
obtain a medical opinion as to the likelihood that, excluding 
the veterans alcohol dependency, the psychiatric 
manifestations of his post-traumatic stress disorder were a 
factor in his death.  

Subsequent to the Boards decision, the United States Court 
of Veterans Appeals held that a prohibition of payment of 
compensation for disability due to alcohol or drug abuse does 
not bar an award of service connection, since compensation is 
but one of the potential title 38 benefits which could flow 
from a determination that a disability is service connected.  
See, Barela v. West, 11 Vet. App. 280, 283 (1998).  

An April 1998 statement from a VA physician, Myrtle Mason, 
M.D., was obtained pursuant to the Boards remand.  This 
statement noted that the contents of the veterans claims 
file had been reviewed and, on the basis of the data on 
record, it seemed unlikely that his post-traumatic stress 
disorder was a factor in his demise.  The statement referred 
to the findings of a February 1994 VA examination report, but 
did not specifically mention any of the private treatment 
records contained in the claims file.  Included, however, in 
the record is a September 1995 treatment note from a private 
physician, M. G. Schmitt, M.D., who had concerns whether the 
veterans psychiatric status would be compatible with going 
through a liver transplant.  Alas, the record from Dr. 
Schmitt was not referred to in Dr. Masons April 1998 
statement.  

In light of the above, the Board concludes that the case 
should be remanded for a more detailed medical opinion 
concerning whether the psychiatric manifestations of the 
veterans post-traumatic stress disorder included his alcohol 
dependency and, if so, whether such manifestations were a 
factor in his death.

Additionally, the Board in April 1997 also requested that the 
RO try and obtain all the available treatment records for his 
psychiatric disability, including records of Dr. Rodriquez.  
The RO sent a request to Dr. Rodriquez for such records, but 
no records were obtained.  Since the case is being remanded 
for additional medical opinion, the RO should again attempt 
to obtain copies of Dr. Rodriquezs records. 

Finally, the appellants representative has noted that the 
prior remand required that the physician who reviewed the 
claims file and provided an opinion be a psychiatrist with 
experience in post-traumatic stress disorders, but noted that 
the April 1998 statement from Myrtle Mason, M.D., did not 
indicate whether he was a psychiatrist with experience in 
post-traumatic stress disorders.  However, the Board notes 
that Dr. Mason is listed as a psychiatrist in the 30th 
edition of THE OFFICIAL AMERICAN BOARD OF MEDICAL SPECIALISTS DIRECTORY 
OF BOARD CERTIFIED MEDICAL SPECIALISTS (1998).  Further, no evidence 
has been submitted by the appellant or her representative to 
indicate that Dr. Mason is not experienced in post-traumatic 
stress disorders.  

In light of the above, the case is REMANDED for the following 
action:

1.  The RO should contact the appellant 
and request that she again provide any 
necessary release to obtain copies of all 
available treatment records from Dr. 
Rodriquez.  Thereafter, the RO should 
contact Dr. Rodriquez and again attempt 
to secure the aforementioned records.  
The appellant is respectfully requested 
to also contact Dr. Rodriquez in an 
attempt to secure the requested evidence 
in support of her claim.  Any and all 
documents obtained should be associated 
with the claims folder.

2.  Following completion of the above, 
the RO should refer the claims file to 
Dr. Mason, or to another VA psychiatrist 
with experience in post-traumatic stress 
disorders.  The physician should review 
the veterans claims file, including the 
service medical records, the reports of 
VA examinations, and the private medical 
records.  Following review of the record, 
the physician should proffer a written 
opinion as to whether the psychiatric 
manifestations of the veterans post-
traumatic stress disorder included 
alcohol dependency.  The physician should 
then offer an opinion regarding the 
likelihood that such manifestations, 
including his alcohol dependence if it is 
found to be a manifestation of his post-
traumatic stress disorder, were a factor 
in his death.  The physician must discuss 
the private medical records from Dr. 
Schmitt concerning the effect of the 
veterans psychiatric status on his 
ability to undergo a liver transplant.  A 
complete rationale for all conclusions 
should be provided.  The physician should 
specifically state that a review of the 
record has been performed and provide his 
or her credentials concerning their 
experience with patients with post-
traumatic stress disorders.

3.  After completion of the above, the RO 
should review the record and again 
adjudicate the claim of entitlement to 
service connection for the cause of the 
veterans death, with consideration of 
the Barela case cited above.

If any determination made remains unfavorable to the 
appellant, a supplemental statement of the case which sets 
forth the evidence received since the most recent 
supplemental statement of the case should be issued to the 
appellant and her representative.  They should be given the 
appropriate period of time in which to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if in order.  The purposes of this remand are 
to obtain additional medical information and afford the 
appellant due process.  No action is required by the 
appellant until she receives further notice.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
